Citation Nr: 1636564	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

 Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to March 2011.  His awards include the Combat Action Badge and the Purple Heart Medal.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for left ear hearing loss.  

In December 2014 the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran essentially contends that he was exposed to excessive noise when he was injured from an explosion of an improvised explosive device (IED) during service in Iraq, and that his left ear hearing loss began during service and has continued since that time.  

The Veteran reported hearing loss at his February 2011 separation examination and filed a claim for bilateral hearing loss on the day of his separation from service.  In March 2012, the Veteran underwent a VA examination.  The examiner reported audiometric testing results that were not indicative of a left ear hearing loss disability as defined by 38 C.F.R. § 3.385, but diagnosed sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the Veteran's left ear.  Given that the opinions resulting from that examination essentially concluded that the Veteran's hearing loss was not related to service because his hearing loss did not manifest during service, the Board remanded the case in December 2014 to afford the Veteran a new examination.  The Board requested that the examiner provide an opinion as to whether the left ear hearing loss was incurred during service or was caused or aggravated by a service-connected disability, to include the residuals of his traumatic brain injury (TBI).

The Veteran underwent another VA examination in December 2015.  The examiner reported that audiometric testing produced invalid results due to test-retest variability.  The examiner noted that there was no evidence of central hearing loss as the Veteran was able to communicate well during the interview which was performed at 45 decibels.  She also provided a negative etiology opinion, opining that there were no permanent in-service threshold shifts during service, and, citing a 2005 Institute of Medicine (IOM) study, found that there is no scientific basis to support delayed-onset hearing loss.  Subsequently in December 2015, a VA audiologist provided an addendum opinion, opining that the left ear hearing loss was not likely related to the Veteran's TBI because there was no significant in-service threshold shift between the enlistment and separation examinations.

The Board finds that a new audiological examination must be provided for several reasons.  First, the Veteran has produced valid testing results in the past and the December 2015 examiner did not adequately explain why valid and reliable audiometric data could not be obtained.  Second, the Board is aware of a line of medical research conducted by Dr. Sharon G. Kujawa which would appear to support provide a medical basis for a delayed or latent onset of noise-induced hearing loss.  Since the examiner only cited to the IOM study it is not clear that the examiner intended to mean that Dr. Kujawa's studies also offered no scientific basis to support delayed-onset hearing loss.  Thus, the application of this line of medical research to this case must be considered by an audiologist.  Finally, neither the examiner nor the audiologist who provided the December 2015 addendum opinion adequately addressed whether the hearing loss was the result of or aggravated by the Veteran's service-connected disabilities, to include his TBI.  Notably, neither opinion discussed the February 2012 VA TBI examination which indicated that hearing loss may be a symptom associated with his TBI.  Therefore, the Veteran should be afforded a new VA examination.

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
  
Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from July 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  All test results must be reported.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's left ear hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If left ear hearing loss is identified, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that any current left ear hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to an improvised explosive device (IED) explosion?  Please explain why or why not.  

The examiner must specifically acknowledge and discuss the Veteran's reports that his left ear hearing loss was first manifested during his period of service and has continued since.  

The examiner is advised that the lack of a diagnosis of left ear hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current left ear hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have left ear hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.  

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

b. If not directly related to service on the basis of question (a), is it at least as likely as not that the left ear hearing loss was caused by a service-connected disability, to include the Veteran's service-connected residuals of a traumatic brain injury (TBI)?  Please explain why or why not.    

In answering this question, the examiner is asked to discuss the February 2012 TBI examination report indicating that hearing loss may be a symptom associated with his TBI.

c. If not caused by a service-connected disability, is it at least as likely as not that the left ear hearing loss has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the TBI residuals?  Please explain why or why not.  

d. If the examiner finds that left ear hearing loss has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the left ear hearing loss that is attributed to the service-connected disability.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



